Citation Nr: 0028270	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  99-13 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for the Department of 
Veterans Affairs (VA) benefits.  

ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1999 determination by the 
Department of Veterans Affairs Regional Office (RO) in 
Manila, the Republic of the Philippines.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDING OF FACT

The appellant has no recognized military service.


CONCLUSION OF LAW

The requirements for entitlement to eligibility for VA 
benefits have not been met.  38 U.S.C.A. §§ 101(2)(24), 107 
(West 1991 & Supp. 2000); 38  C.F.R.  §§  3.1(d), 3.8, 3.9, 
3.203(c) (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim of entitlement to VA benefits is whether the appellant 
has established eligibility.  Pertinent law provides that to 
become eligible for VA benefits the appellant must show that 
he is a veteran and that he had the type of qualifying 
service enumerated in 38 C.F.R. § 3.8.  If the appellant does 
not submit the appropriate evidence, his claim fails due to 
the absence of legal merit or lack of entitlement under the 
law and, as such must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

For VA purposes, a veteran is a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  
Under 38 C.F.R. § 3.8(d)(1), an individual who served as a 
guerrilla under a commissioned officer of the United States 
Army, Navy or Marine Corps, or under a commissioned officer 
of the Commonwealth Army recognized by and cooperating with 
the United States Forces would have qualifying service for VA 
benefits.  Service as a guerrilla by a member of the 
Philippine Scouts or the Armed Forces of the United States is 
considered as service in his or her regular status.  The 
following certifications by the service departments will be 
accepted as establishing guerrilla service:  (i) Recognized 
guerrilla service; (ii) Unrecognized guerrilla service under 
a recognized commissioned officer only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army.  This 
excludes civilians.  A certification of Anti-Japanese 
Activity will not be accepted as establishing guerrilla 
service.  See 38 C.F.R. § 3.8(d)(2). 
Active service of a Regular Philippine Scout or a member of 
the Philippine Commonwealth Army serving with the Armed 
Forces of the United States will include a prisoner-of-war 
status immediately following a period of active duty, or a 
period of recognized guerrilla service or unrecognized 
guerrilla service under a recognized commissioned officer.  
See 38 C.F.R. § 3.9(b).  The active service of members of the 
irregular forces guerrilla will be the period certified by 
the service department.  See 38 C.F.R. § 3.9(d).  The Court 
has held that a service department determination as to an 
individual's service shall be binding on the VA for purposes 
of establishing entitlement to benefits unless a reasonable 
basis exists for questioning the service department finding.  
See Duro v. Derwinski, 2 Vet. App. 530 (1992); Manibog v. 
Brown, 8 Vet. App. 465 (1996).  Regulations also provide that 
for the purpose of establishing entitlement to VA benefits, 
the VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence is a document issued by the 
service department; contains needed information as to length, 
time, and character of service; and in the opinion of the VA, 
the document is genuine and the information contained in it 
is accurate.  See 38 C.F.R. § 3.203.  

However, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States pursuant to the military 
order of the President dated July 26, 1941, including among 
such military forces organized guerrilla forces under 
commanders appointed, designated, or subsequently recognized 
by the Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of any law of the United States 
conferring rights, privileges, or benefits upon any person by 
reason of the service of such person or the service of any 
other person in the Armed Forces [with certain exemptions 
then listed].  See 38 U.S.C.A. § 107(a) (West 1991 & Supp. 
2000).  

In this case, the appellant contends that he is a recognized 
World War II guerrilla.  He asserts that he served from 
September 1943 to September 1945 in an engineering battalion.  
He also asserts that he participated in the guerrilla 
recognition program.  He provided affidavits from individuals 
who attested that the appellant served with them and that he 
was discharged honorably.  The appellant also submitted a 
copy of his application for old age pension benefits from the 
Republic of the Philippines, Department of National Defense.  
He has not produced a DD Form 214, a certification of release 
or discharge from active duty, or an original Certificate of 
Discharge issued by the service department.  Nonetheless, the 
appellant has produced a copy of an award issued by the 
office of the President, Republic of the Philippines, which 
reflects that he served during World War II, and pursuant to 
Armed Forces of the Philippines Regulations dated January 21, 
1954.  Upon receipt of the aforementioned evidence, the RO 
requested verification of the claimed service.  In February 
1999, the U.S. Army Reserve Personnel Center (ARPERCEN) 
reported that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces 
[in the Far East (USAFFE)].  

In further support of his claim, the veteran submitted 
additional comrade affidavits that assert he served in the 
"guerrilla USAFFE" and that he was inducted in the "USAFFE 
guerrilla" on June 1, 1942 up to September 30, 1945.  On 
receipt of this evidence, the RO requested an additional 
search from the National Personnel Records Center (MPR) 
noting that the veteran had provided additional service 
numbers and place of birth.  In September 1999, the MPR 
responded that no change was warranted in the prior negative 
certification.  A Memorandum for File dated in February 2000 
reflects that unless the claimant has additional evidence to 
submit, which is different than that previously submitted, 
there was no value in resubmitting a request for 
reverification.  The Memorandum also reflects that if 
ARPERCEN is unable to confirm a record of service for an 
individual based on the information provided on the VA Form 
3101, it requests the RO provide additional information.  In 
this case, the ARPERCEN requested no additional information.  

Absent evidence that creates a reasonable basis for 
questioning the certification by the service department, the 
Board finds that the second certification by the service 
department that the appellant had no recognized service with 
the USAFFE superseded all prior determinations.  A third 
search of the service department records is not warranted.  
Simply, the appellant's name does not appear on the roster of 
recognized guerrillas in the records maintained by the 
service department.  See Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992).  As noted earlier, findings by the service 
department verifying the appellant's claimed service are 
binding on the VA for purposes of establishing service in the 
United States Armed Forces.  See Duro and Manibog, supra.  As 
such, the Board must conclude that entitlement to basic 
eligibility for VA benefits has not been established.  Id.  

The Board does not dispute the appellant's assertion that he 
served in some capacity during World War II.  The Board 
emphasizes that although the appellant has submitted 
Philippine service records, the evidence submitted does not 
meet the requirements of 38 C.F.R. § 3.203, in that, the 
service documents were not issued by the United States 
service department.  Acceptable evidence of service must 
consist of either a certification by the United States 
service department or of certain specified official documents 
issued by the United States service department.  See 38 
C.F.R. § 3.203.  Thus, the appellant's Philippine service 
records are neither recognized by the United States Army 
Reserve Personnel Center nor are they binding on it to 
establish eligibility to VA benefits.  

The Board notes that there is no obligation or duty to 
determine whether the appellant's claim is well-grounded 
because he has not come forward with evidence to establish 
that he had recognized military service to qualify as a 
veteran for VA purposes, and, therefore, he has not attained 
the status of a claimant.  See Aguilar v. Derwinski, 2 Vet. 
App. 21, 23 (1991).  Further, because the appellant has not 
attained the status of a claimant, we note that there is no 
duty on the part of the VA to assist him in developing his 
claim for entitlement to VA benefits.  

Accordingly, given the above adverse findings by the service 
department, which is binding on VA, the Board concludes that 
the appellant did not have active or recognized military 
service, and therefore, is not considered to be a "veteran" 
for VA purposes.  Consequently, the appellant has not met the 
threshold requirement for eligibility to receive VA benefits.  
As such, the appellant's claim has no legal merit under the 
law.  See Sabonis, supra.  It is noted that the proper course 
for the unsuccessful applicant who believes that there is a 
reason to dispute the report of the service department or the 
contents of military records is to pursue such disagreement 
with the service department, not VA.  See Sarmiento v. Brown, 
7 Vet. App. 80, 85 (1994).  As the appellant's claim lacks 
legal merit, the Board concludes that the claim of 
entitlement to eligibility for VA benefits is denied.  


ORDER

Entitlement to basic eligibility for VA benefits is denied.  



		
	Deborah W. Singleton 
	Veterans Law Judge
	Board of Veterans' Appeals



                                                         

